                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


CLIFF BUCKOSH,                                  )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )       NO. 3:18-cv-01039
                                                )
YOLANDA McCLINTON,                              )       JUDGE CAMPBELL
                                                )
       Defendant.                               )


                                            ORDER

       Defendant Yolanda McClinton has filed a Petition for Removal and Federal Stay of

Execution. (Doc. No. 1.) Now before the Court are Defendant’s Application to Proceed in

District Court Without Prepaying Fees or Costs (Doc. No. 2), which requests a waiver of the

removal fee based on indigence, and Plaintiff Cliff Buckosh’s Motion to Remand this action to

state court, filed with a supporting Memorandum of Law (Doc. Nos. 6, 7).

       For good cause shown, Defendant’s Application to Proceed in District Court Without

Prepaying Fees or Costs (Doc. No. 2) is GRANTED.

       Plaintiff’s Motion to Remand (Doc. No. 6) requires some discussion. In her Petition for

Removal, Defendant invokes 28 U.S.C. § 1441 in support of her removal of a civil action filed

against her in state court to this Court. She references Sumner Count State Court number 2018-

CV-5215 and an unlawful eviction proceeding in that court, and she alleges that the state lawsuit

amounts to an attempt to collect a debt in violation of the Fair Debt Collection Practices Act.

(Doc. No. 1.) Defendant did not attach the underlying state court pleadings to her Petition for

Removal, despite the statutory requirement that she do so. 28 U.S.C. § 1446(a).
       Plaintiff attached the state-court pleadings to his Motion to Remand, consisting of a

General Sessions Detainer Warrant filed in the General Sessions Court for Sumner County,

Tennessee on September 25, 2018. (Doc. No. 6-1.) Plaintiff filed the detainer action under state

law to recover possession of premises leased to Defendant, pursuant to a written lease, based on

nonpayment of rent. (Id.)

       Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.” The party seeking removal carries the burden of

demonstrating that the federal district court has original subject-matter jurisdiction over the

complaint. Brittingham v. Gen. Motors Corp., 526 F.3d 272, 277 (6th Cir. 2008). Because

federal courts are courts of limited jurisdiction, removal jurisdiction must be strictly construed

and any doubts resolved against removal. Smith v. Nationwide Prop. & Cas. Ins. Co., 505 F.3d

401, 405 (6th Cir. 2007).

       Defendant asserts that this Court has original federal-question jurisdiction over the

detainer action. 1 (Doc. No. 1.) To establish federal-question jurisdiction, Defendant must show

that the civil action “aris[es] under the Constitution, laws, or treaties of the United States.” 28

U.S.C. § 1331. In considering whether Defendant has satisfied that burden, this Court applies the

“well-pleaded complaint rule.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). Under

that rule, federal jurisdiction exists only when a federal question is presented on the face of the

plaintiff’s properly pleaded complaint. See id. (“The rule makes the plaintiff the master of the



1
 Defendant does not claim diversity jurisdiction or allege facts that would support the exercise
of diversity jurisdiction under 28 U.S.C. 1332(a).

                                                2
claim; he or she may avoid federal jurisdiction by exclusive reliance on state law.”); see also

Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6 (2003) (“As a general rule, absent diversity

jurisdiction, a case will not be removable if the complaint does not affirmatively allege a federal

claim.”). Thus, a defendant’s assertion of federal defenses to a state-law cause of action does not

support removal jurisdiction. Caterpillar, 482 U.S. at 393. Likewise, the presence of federal

counterclaims cannot serve as a basis for “arising under” jurisdiction. Holmes Grp., Inc. v.

Vornado Air Circ. Sys., Inc., 535 U.S. 826, 831 (2002).

       The Supreme Court recognizes an exception to the well-pleaded complaint rule when a

plaintiff’s cause of action is completely preempted by federal law. Caterpillar, 482 U.S. at 393.

That exception does not apply here, because landlord-tenant disputes are not completely

preempted by federal law. See, e.g., MLS Holdings, Inc. v. Jones, No. 3:13CV-68-H, 2013 WL

1788480, at *2 (W.D. Ky. April 26, 2013) (noting that “[l]andlord-tenant disputes and eviction

actions are typically state law claims” (collecting cases)).

       From the face of the Detainer Warrant attached to Plaintiff’s motion, it is clear that

Plaintiff has not invoked federal law or stated a federal cause of action in his suit against

Defendant. Defendant’s claim of federal-question jurisdiction depends entirely on a potential

defense under the federal Fair Debt Collection Practices Act. Because it is clear from the face of

the state court pleading that this Court lacks federal-question jurisdiction, Plaintiff’s Motion to

Remand (Doc. No. 6) is GRANTED, and this case is REMANDED to the General Sessions

Court for Sumner County, Tennessee.

       Plaintiff’s request for attorney’s fees and costs is DENIED in light of Defendant’s

indigence and pro se status.




                                                  3
It is so ORDERED.




                        ____________________________________
                        WILLIAM L. CAMPBELL, JR.
                        UNITED STATES DISTRICT JUDGE




                    4
